Exhibit 10.7

First Amendment to the Virtus Investment Partners, Inc.

Omnibus Incentive and Equity Plan

The Virtus Investment Partners, Inc. Omnibus Incentive and Equity Plan (the
“Plan”), is hereby amended, effective as of February 9, 2012, as follows. Terms
not otherwise defined herein shall have the same meaning as those terms are
defined in the Plan.

 

  1. New Section 2.1(t-1) is hereby added to the Plan, as follows:

(t-1) “Early Retirement” means, for Awards granted after February 9, 2012,
termination of a Participant’s employment or service on or after the Participant
attains age 60 with 10 years of credited service with the Company and its
Subsidiaries. For this purpose, “credited service” means credited service as an
employee or service as a director of the Company as determined and measured by
the Company for service credit purposes.

 

  2. Section 2.1(hh) of the Plan, is hereby deleted in its entirety and replaced
with the following:

(hh) “Retirement” means, (i) for Awards granted prior to February 9, 2012,
termination of a Participant’s employment or service on or after the Participant
attains age 55 with 10 years of credited service with the Company and its
Subsidiaries and (ii) for Awards granted on or after February 9, 2012,
termination of a Participant’s employment or service on or after the Participant
attains age 65 with 5 years of credited service with the Company and its
Subsidiaries. For this purpose, “credited service” means credited service as an
employee or service as a director of the Company as determined and measured by
the Company for service credit purposes.

 

  3. Section 4.6 is hereby added to the Plan, as follows:

Section 4.6 Clawback. Notwithstanding anything in this Plan to the contrary,
every Award to a Participant is expressly subject to the provisions in this
Section 4.6, unless otherwise expressly provided in any Award Agreement. The
Company may enforce any forfeiture determined



--------------------------------------------------------------------------------

by the Committee to be appropriate under this Section 4.6 by all legal means
available, including, without limitation, by withholding the value of the amount
required to be returned to the Company and forfeited hereunder from other sums
owed by the Company to the Participant.

(a) In the case of, and to the extent that, an Award will vest or be earned
subject to the attainment of Performance Goals or targets, including, without
limitation, Annual Incentive Awards and Long-Term Incentive Awards, in the event
and to the extent that the Committee determines within three years of the date
on which the Committee confirms or otherwise finally determines satisfaction of
the applicable Performance Goals or targets (or such later date as determined by
the Committee and set forth in the Award Agreement or otherwise specified by the
Committee) that the performance certified by the Committee, on the basis of
which such Award vested or was determined to be earned, was based on materially
inaccurate financial statements or other performance measure information, then
following the Committee’s review of the facts and circumstances underlying such
event, a Participant shall return to the Company and forfeit, to the extent
permitted by applicable law, that portion (which may be all) of his or her Award
(including any Dividend Equivalents or other amounts credited thereon) or Common
Stock, cash, or other equity-based or equity-related Award(s) distributed in
respect of a vested or earned Award, or the value thereof (regardless of whether
vesting or satisfaction of other conditions to the Award has occurred and Common
Stock, cash, or other equity-based or equity-related Award(s) or any combination
thereof have been distributed) that the Committee, in its discretion, determines
to be appropriate.

(b) If, following the termination of a Participant’s employment with the Company
for any reason, including, without limitation, due to death, Disability, Early
Retirement or Retirement, the Company becomes aware



--------------------------------------------------------------------------------

that (i) during such Participant’s employment with the Company such Participant
engaged in any activity that would have been grounds to terminate his or her
employment or service with the Company for Cause, as reasonably determined by
the Committee, or (ii) following such Participant’s employment with the Company,
such Participant has breached any written covenant or agreement with the Company
or any Subsidiary, as reasonably determined by the Committee, not to disclose or
misuse any information pertaining to, or misuse any property of, the Company or
any Subsidiary or not to compete or interfere with the Company, or not to
solicit employees, agents, customers or clients of the Company, then upon
written demand by the Company, the Participant shall return to the Company and
forfeit, to the extent permitted by applicable law, that portion (which may be
all) of his or her Award(s) (including any Dividend Equivalents or other amounts
credited thereon) or Common Stock, cash, or other equity-based or equity-related
Award(s) or any combination thereof distributed in respect of vested or earned
Award(s), or the value thereof (regardless of whether vesting or satisfaction of
other conditions to the Award has occurred and Common Stock, cash, or other
equity-based or equity-related Award(s) or any combination thereof distributed)
that the Committee, in its discretion, determines to be appropriate.

(c) Awards (including Dividend Equivalents or other amounts credited thereon) or
Common Stock, cash, or other equity-based or equity-related Awards distributed
in respect of vested or earned Awards, or the value thereof shall also be
subject to forfeiture to the extent required by applicable law (regardless of
whether vesting or satisfaction of other conditions to the Award has occurred
and Common Stock, cash, or other equity-based or equity-related Award(s) or any
combination thereof distributed). Further, if the Company is required by
applicable law, rule or regulation to include or adopt any additional “clawback”
or “forfeiture”



--------------------------------------------------------------------------------

provision relating to outstanding and/or vested or earned Awards or any future
Awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then each Participant agrees that such clawback or forfeiture
provision shall also apply to any applicable Award made under this Plan as if
such provision had been included in this Plan and such Award.

 

  4. Section 6.6 of the Plan is hereby deleted in its entirety and replaced with
the following:

6.6 Termination of Employment or Service Due to Disability, Early Retirement or
Retirement. Unless otherwise determined by the Committee at the time of grant,
(i) for Options granted prior to February 9, 2012, if a Participant ceases to be
employed or service is terminated by the Company or any Subsidiary by reason of
Disability or Retirement or (ii) for Options granted on or after February 9,
2012, if a Participant ceases to be employed or service is terminated by the
Company or any Subsidiary by reason of Disability, Early Retirement or
Retirement, any such Options granted to such Participant shall continue to
become exercisable in accordance with Section 6.3 notwithstanding such
Participant’s termination of employment or service and may be exercised by the
Participant or the Participant’s designated beneficiary, and if none is named,
in accordance with Section 13.2, at any time during the remaining term of such
Option or three (3) years (or such shorter period as the Committee shall
determine at the time of grant) following the Participant’s termination of
employment or service, whichever period is shorter.

 

  5. Section 8.6 of the Plan is hereby deleted in its entirety and replaced with
the following:

Section 8.6 Death, Disability, Early Retirement or Retirement. Unless the
Committee shall otherwise determine at the date of grant or otherwise:

(i) Subject to Section 8.6(iv) below, (a) for Restricted Stock and Restricted
Stock Units granted prior to February 9, 2012, if a Participant



--------------------------------------------------------------------------------

ceases to be employed or service is terminated by the Company or any Subsidiary
by reason of death, Disability or Retirement or (b) for Restricted Stock and
Restricted Stock Units granted on or after February 9, 2012, if a Participant
ceases to be employed or service is terminated by the Company or any Subsidiary
by reason of death or Disability, the Restricted Period will lapse as to a
prorated portion of the shares of Restricted Stock and Restricted Stock Units
transferred or issued to such Participant under the Plan based on the number of
days the Participant actually worked since the date the shares of Restricted
Stock or Restricted Stock Units were granted (or in the case of an Award which
becomes vested in installments, since the date, if any, on which the last
installment of such Restricted Stock or Restricted Stock Units became vested);

(ii) Subject to Section 8.6(iv) below, for Restricted Stock and Restricted Stock
Units granted on or after February 9, 2012, if a Participant ceases to be
employed or service is terminated by the Company or any Subsidiary by reason of
Retirement, with respect to the shares of Restricted Stock or Restricted Stock
Units transferred or issued to such Participant under the Plan the Restricted
Period shall continue to lapse and the shares will continue to vest in
accordance with vesting schedule set forth in the Award Agreement or otherwise
specified by the Committee;

(iii) Subject to Section 8.6(iv) below, for Restricted Stock and Restricted
Stock Units granted on or after February 9, 2012, if a Participant ceases to be
employed or service is terminated by the Company or any Subsidiary by reason of
Early Retirement, the Restricted Period shall continue to lapse and the shares
will continue to vest in accordance with vesting schedule set forth in the Award
Agreement or as otherwise specified by the Committee as to a prorated portion of
the shares of Restricted Stock and Restricted Stock Units transferred or issued
to such Participant under the Plan based on the number of days the



--------------------------------------------------------------------------------

Participant actually worked since the date the shares of Restricted Stock or
Restricted Stock Units were granted (or in the case of an Award which becomes
vested in installments, since the date, if any, on which the last installment of
such Restricted Stock or Restricted Stock Units became vested); provided that,
in the case of an Award which becomes vested in installments, the portion of
such prorated Restricted Stock or Restricted Stock Units Award that will vest on
each installment date shall be equal to the total number of prorated shares that
are subject to continued vesting in accordance with this Section 8.6(iii)
divided by the number of remaining installments of the Award;

(iv) For purposes of Sections 8.6(i) through 8.6(iii) above, in the case of any
Award that involves Restricted Stock or Restricted Stock Units (whether as the
primary or underlying Award) with respect to which the restrictions will lapse,
if at all, based on the attainment of Performance Goals or targets, any vesting
and lapse of the Restricted Period for such shares shall be deferred until the
end of the applicable performance period and shall be in accordance with the
terms and conditions approved by the Committee and set forth in the Award
Agreement or otherwise specified by the Committee.

(v) Subject to Sections 8.6(i) through 8.6(iv) above, except as otherwise
expressly determined by the Committee or provided in an Award Agreement, any
shares of Restricted Stock or Restricted Stock Units as to which the Restricted
Period has not lapsed or which do not become vested at the date of a
Participant’s termination of employment shall automatically be cancelled upon
such Participant’s termination of employment.

 

  6. Section 9.1 of the Plan is hereby deleted in its entirety and replaced with
the following:

9.1 Annual Incentive Awards. Unless determined otherwise by the Committee at or
after the date of grant, Annual Incentive Awards shall be



--------------------------------------------------------------------------------

payable in cash. Unless otherwise determined by the Committee at the time of
grant, (i) for Annual Incentive Awards granted prior to February 9, 2012, if a
Participant terminates employment with the Company or any Subsidiary due to
death, Disability or Retirement or (ii) for Annual Incentive Awards granted on
or after February 9, 2012, if a Participant terminates employment with the
Company or any Subsidiary due to death, Disability, Early Retirement or
Retirement, in either case before the end of a Performance Cycle, or after the
end of such Performance Cycle but before payment of the Annual Incentive Award
is authorized by the Committee, such Participant or the Participant’s designated
beneficiary, and if none is named, in accordance with Section 13.2, shall,
unless determined otherwise by the Committee at the date of grant, be eligible
to receive a prorated Annual Incentive Award based on the actual achievement of
the Performance Goals for such Performance Cycle, in each case such proration to
be in accordance with the terms and conditions approved by the Committee and set
forth in the Award Agreement or otherwise determined by the Committee. Unless
determined otherwise by the Committee at or, in the case of any Participant who
is not an Executive Officer, after the date of grant, if a Participant
terminates employment before payment of an Annual Incentive Award is authorized
by the Committee for any reason other than as set forth in Section 9.1(i) or
9.1(ii) above, the Participant shall forfeit all rights to such Annual Incentive
Award.

 

  7. Section 9.2 of the Plan is hereby deleted in its entirety and replaced with
the following:

9.2 Long-Term Incentive Awards. As determined by the Committee at or after the
date of grant, Long-Term Incentive Awards may be payable in equity-based or
equity-related Awards, cash or any combination thereof. Unless otherwise
determined by the Committee at the time of grant, (i) for Long-Term Incentive
Awards granted prior to February 9, 2012, if a Participant terminates employment
with the Company or any Subsidiary



--------------------------------------------------------------------------------

due to death, Disability or Retirement or (ii) for Long-Term Incentive Awards
granted on or after February 9, 2012, if a Participant terminates employment
with the Company or any Subsidiary due to death, Disability, Early Retirement or
Retirement, in either case before the end of a Performance Cycle, or after the
end of such Performance Cycle but before payment of the Long-Term Incentive
Award is authorized by the Committee, such Participant or the Participant’s
designated beneficiary, and if none is named, in accordance with Section 13.2,
shall, unless determined otherwise by the Committee at the date of grant, be
eligible to receive a prorated Long-Term Incentive Award based on the actual
achievement of the Performance Goals for such Performance Cycle, in each case
such proration to be in accordance with the terms and conditions approved by the
Committee and set forth in the Award Agreement or otherwise determined by the
Committee. Unless determined otherwise by the Committee at or, in the case of
any Participant who is not an Executive Officer, after the date of grant, if a
Participant terminates employment before payment of an Long-Term Incentive Award
is authorized by the Committee for any reason other than as set forth in
Section 9.2(i) or 9.2(ii) above, the Participant shall forfeit all rights to
such Long-Term Incentive Award.

Except as amended above, the Plan shall remain in full force and effect.